AUDREY STRAUSS
United States Attorney for the
Southern District of New York
By: Sheb Swett / Emily S. Deininger
  Assistant United States Attorneys
  One St. Andrew’s Plaza
  New York, New York 10007
  Tel. (212) 637-6522 / 2472

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- X
                                      :
UNITED STATES OF AMERICA,             :
                                      :
                  Plaintiff,          :                      DECLARATION OF PUBLICATION
                                      :
             -v.-                     :                      21 Civ. 3918 (PGG)
                                      :
ALL MONIES, FUNDS AND ASSETS          :
CONTAINED IN MERRILL LYNCH            :
ACCOUNT XXXX7N02, HELD IN THE NAME    :
OF “AURELIA INFRASTRUCTURE, INC.,”    :
AND ALL FUNDS TRACEABLE THERETO,      :
INCLUDING ACCRUED INTEREST,           :
                                      :
                   Defendant-in-rem.  :
                                      :
------------------------------------- X

               I, Sheb Swett, pursuant to Title 28, United States Code, Section 1746, hereby

declare under penalty of perjury that:

                   1. I am an Assistant United States Attorney in the office of the United

States Attorney for the Southern District of New York, and

                   2. Attached to this declaration are (A) a true and correct copy of a notice

of the forfeiture action, and (B) a true and correct copy of an Advertisement Certification Report,

indicating that the aforementioned notice was posted on an official government internet site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on May 5, 2021 through June 3,

2021 as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime
Claims and Asset Forfeiture Actions, and

                  3. Both of the documents were obtained from a Consolidated Asset

Tracking System maintained by the Department of Justice.


Dated: New York, New York
       July 6, 2021

                                                           Sheb Swett
                                                           Assistant United States Attorney




                                             2
Attachment 1

                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK
     COURT CASE NUMBER: 21 CIV. 3918 (PGG); NOTICE OF FORFEITURE ACTION

      Pursuant to 18 U.S.C. § 981, the United States filed a verified Complaint for Forfeiture
against the following property:

       All monies, funds and assets contained in Merrill Lynch brokerage account
       XXXX7N02, held in the name of Aurelia Infrastructure, Inc., and all funds traceable
       thereto, including accrued interest (20-DEA-674151)

Any person claiming a legal interest in the Defendant Property must file a verified Claim
with the court within 60 days from the first day of publication (May 05, 2021) of this Notice
on this official government internet web site and an Answer to the complaint or motion
under Rule 12 of the Federal Rules of Civil Procedure within 21 days thereafter. 18
U.S.C. § 983(h)(1) permits a court to impose a civil fine on anyone asserting an interest in
property which the court determines was frivolous.

The verified Claim and Answer must be filed with the Clerk of the Court, United States
District Court, 500 Pearl Street, Room 120, New York, NY 10007, and copies of each
served upon Assistant United States Attorney Sebastian Swett, One St. Andrew's Plaza,
New York, NY 10007, or default and forfeiture will be ordered. See, 18 U.S.C. § 983(a)(4)
(A) and Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions.

The government may also consider granting petitions for remission or mitigation, which
pardon all or part of the property from the forfeiture. A petition must include a description
of your interest in the property supported by documentation; include any facts you believe
justify the return of the property; and be signed under oath, subject to the penalty of
perjury, or meet the requirements of an unsworn statement under penalty of perjury. See
28 U.S.C. Section 1746. For the regulations pertaining to remission or mitigation of the
forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of the forfeiture are
found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the forfeiture are found at
28 C.F.R. Section 9.5(b). The petition need not be made in any particular form and may
be filed online or in writing. You should file a petition not later than 11:59 PM EST 30 days
after the date of final publication of this notice. See 28 C.F.R. Section 9.3(a). The
https://www.forfeiture.gov/FilingPetition.htm website provides access to a standard petition
form that may be mailed and the link to file a petition online. If you cannot find the desired
assets online, you must file your petition in writing by sending it to Assistant United States
Attorney Sebastian Swett, One St. Andrew's Plaza, New York, NY 10007. This website
provides answers to frequently asked questions (FAQs) about filing a petition. You may
file both a verified claim with the court and a petition for remission or mitigation.
                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between May 5, 2021 and June 03, 2021. Below is a summary report that identifies the uptime for each
day within the publication period and reports the results of the web monitoring system’s daily check that
verifies that the advertisement was available each day.

U.S. v. ALL MONIES, FUNDS AND ASSETS CONTAINED IN ....

Court Case No:              21 CIV. 3918 (PGG)
For Asset ID(s):            See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   05/05/2021                      23.9                          Verified
         2                   05/06/2021                      23.9                          Verified
         3                   05/07/2021                      23.9                          Verified
         4                   05/08/2021                      23.9                          Verified
         5                   05/09/2021                      23.9                          Verified
         6                   05/10/2021                      23.9                          Verified
         7                   05/11/2021                      23.9                          Verified
         8                   05/12/2021                      23.9                          Verified
         9                   05/13/2021                      23.9                          Verified
        10                   05/14/2021                      23.9                          Verified
        11                   05/15/2021                      23.9                          Verified
        12                   05/16/2021                      23.9                          Verified
        13                   05/17/2021                      23.9                          Verified
        14                   05/18/2021                      23.9                          Verified
        15                   05/19/2021                      23.9                          Verified
        16                   05/20/2021                      23.9                          Verified
        17                   05/21/2021                      23.9                          Verified
        18                   05/22/2021                      23.9                          Verified
        19                   05/23/2021                      23.9                          Verified
        20                   05/24/2021                      23.9                          Verified
        21                   05/25/2021                      23.9                          Verified
        22                   05/26/2021                      23.9                          Verified
        23                   05/27/2021                      23.9                          Verified
        24                   05/28/2021                      23.9                          Verified
        25                   05/29/2021                      23.9                          Verified
        26                   05/30/2021                      23.9                          Verified
        27                   05/31/2021                      23.9                          Verified
        28                   06/01/2021                      23.9                          Verified
        29                   06/02/2021                      23.9                          Verified
        30                   06/03/2021                      23.9                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
